Citation Nr: 1726011	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing gloss with otitis media, rated as noncompensably disabling prior to November 28, 2012.

2.  Entitlement to an increased rating for bilateral hearing gloss with otitis media, rated as 50 percent disabling from November 28, 2012, to January 18, 2013.

3.  Entitlement to an increased rating for bilateral hearing gloss with otitis media, rated as 40 percent disabling from January 18, 2013, to October 8, 2014.

4.  Evaluation of bilateral hearing loss with otitis media, rated as 50 percent disabling thereafter.

5.  Entitlement to an increased rating for bilateral hearing loss on an extra-schedular basis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board issued a decision in November 2013 wherein it denied entitlement to a compensable disability rating prior November 28, 2012, granted entitlement to a 50 percent disability rating from November 28, 2012, to January 18, 2013, and denied entitlement to a rating in excess of 40 percent from January 18, 2013. 

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied entitlement to a compensable rating for bilateral hearing loss with otitis media prior to November 28, 2012, to a rating in excess of 50 percent from November 28, 2012, through January 17, 2013, and to a rating in excess of 40 percent since January 18, 2013, and remand the case, which Joint Motion was granted by the Court that same month. 

In September 2014, the Board remanded the claim for further development.  A December 2014 rating decision assigned a 50 percent evaluation for bilateral hearing loss with otitis media effective October 8, 2014.
In April 2015 and January 2016, the Board remanded the appeal again. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

On June 30, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Denver, Colorado, that the Veteran died in June 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.





		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


